UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of March, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) NBC UNIVERSAL'S TELEMUNDO AND GRUPO TELEVISA SIGN STRATEGIC ALLIANCE AGREEMENT FOR MEXICO Televisa and Telemundo sign an exclusive programming license agreement to distribute Telemundo content in Mexico across multiple platforms New York and Mexico City, Mexico - March 17, 2008 - NBC Universal's Telemundo, a United States-based producer of innovative Spanish-language content for Hispanics in the U.S. and around the world, and Grupo Televisa, S.A.B ("Televisa"; NYSE:TV; BMV:TLEVISA CPO), entered into a strategic alliance agreement to distribute Telemundo content in Mexico across multiple platforms including broadcast TV, PayTV and emerging digital platforms. The deal was announced by Jeff Zucker, President and Chief Executive Officer, NBC Universal; Don Browne, President, Telemundo Communications Group; and Alfonso de Angoitia, Executive Vice President, Grupo Televisa.Financial terms were not disclosed. Beginning in April, Televisa's Channel 9 will broadcast more than 1,000 hours a year of Telemundo's original programming. This agreement will allow Televisa's Channel 9 to broaden its viewership in Mexico as it redefines its offerings to include first-run high-quality programming, anchored by Telemundo content. In addition to the broadcast platform, Televisa will distribute a new PayTV channel to be launched later this year by Telemundo featuring Telemundo branded entertainment and news content. Televisa will provide distribution for the PayTV channel in Mexico, including its DBS platform Sky and cable system Cablevision, reaching over 2 million households at launch. The license agreements for Televisa's Channel 9 and the new PayTV channel will have an initial term of 10 years, respectively. Televisa and Telemundo also expect to sign agreements to distribute Telemundo’s content in Mexico through emerging platforms including Internet, mobile phones, home video and VOD. Mr. de Angoitia said: "This agreement enhances our ability to offer a compelling value proposition by enabling us to bring together exciting content with extensive distribution options.By using Telemundo's high-quality, popular programming, Televisa's Channel 9 will have the opportunity to achieve substantially enhanced revenues and profitability over the long term in a highly cost efficient manner. Telemundo’s new PayTV channel will be a great addition to Televisa’s current PayTV channel offering. We look forward to building a solid relationship with NBC Universal and Telemundo and are excited about the opportunities our companies can realize in Mexico working together.” Mr.
